Judgment of the circuit court reversed and that of the common pleas affirmed. Grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same hereby is, reversed for error in reversing and in not affirming the judgment of the court of common pleas of Van Wert county in the case of *474Edgar R. Wells v. Charles Ireland et al. And this court being of opinion that, by the evidence of the plaintiff below, it is shown that no duty was owed to him on the part of the defendants to protect him from injury under the circumstances of the case, and that plaintiff below was himself guilty of negligence proximately contributing to his injury, the court of common pleas did not commit error in sustaining the motion of the defendants below, at the conclusion of all the evidence, to direct a verdict for the defendants; and therefore the judgment of said court of common pleas is affirmed.
It is further considered and adjudged that the petition of plaintiff below be and the same is hereby dismissed at his costs, and it is further considered and adjudged that plaintiffs in error go hence and recover of defendant in error their costs in this court and in the courts below.
Spear, C. J., Davis, Si-iauck, Price, Jopinson and Donahue, JJ., concur.